DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments dated 6/10/22 with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant states that Newman does not “teach or suggest all of the limitations of amended claim 1”. In the present rejection, Newman is not relied upon for teaching all of the limitations of claim 1, and is not relied upon for the limitations challenged in applicant’s arguments. Firner and Hill are relied upon for teaching that the roof and keel beams are coplanar, and Newman is only brought in to teach the newly added limitations that the beams extend to one or more tail wings mounted on the fuselage

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 9, 11-12, 16-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Firner (US 2132529 A) in view of Hill (US 5377934 A), further in view of Newman (US 2288829 A).
For claim 1, Firner discloses an aircraft fuselage (Figs. 1-4), comprising:
a keel beam (10 and 12) having a first portion (10) and a second portion (12), the first portion and the second portion formed from a single, continuous material, the second portion positioned at an angle to the first portion (Col 2, lines 1-3, “the frame portion A in the present instance is shown as formed from a single structural bar”); and
a roof beam (9) coupled (with 13) to the second portion (12) of the keel beam, wherein the roof beam is coplanar with the first and second portions of the keel beam (Figs. 3 and 4).
While Firner does teach that the aircraft can comprise at least two keel beams and least two roof beams (Col 2, lines 7-11, “it will also be understood that in the case of larger types of air-planes, especially of the multimotor kind, a plurality of frame portions A, laterally spaced, may be utilized”), Firner does not explicitly state that they are located within the same fuselage.
However, Hill teaches an aircraft fuselage (Fig. 11) comprising at least two keel beams (Fig. 11: pointed to by reference 12, and 14) and at least two roof beams (65) each coupled to the respective keel beam.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Firner by having the plurality of beams taught by Firner used in a configuration in which they are in the same fuselage as disclosed by Hill. One of ordinary skill in the art would have been motivated to make this modification to laterally space out the interior of the fuselage for additional volume and give structural support to the sidewalls.
Firner as modified fails to disclose that the keel beams and the roof beams extend to one or more tail wings mounted on the fuselage. However, Newman teaches an aircraft fuselage with at least two keel beams (7) and at least two roof beams (6), wherein the keel beams and the roof beams extend to one or more tail wings (Fig. 3: beams 7 and 6 all extend rearward to tail wing formed by 21 and 22) mounted on the fuselage.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Firner as modified by having the keel and roof beams extend further rearward to reach the tail wing as disclosed by Newman. One of ordinary skill in the art would have been motivated to make this modification to have the structure which extends to the tail wing be integral to the roof and keel beams in order to save weight and reduce manufacturing complexity “so as to furnish a fuselage and machine structure as a whole which is light in weight but of greater strength and formed of a minimum number of parts” (Newman, Col 1, lines 37-40).
For claim 2, Firner as modified discloses the aircraft fuselage of claim 1, wherein the first portion and the second portion of the keel beam and the roof beam are formed from the single, continuous material (Col 2, lines 1-3, “the frame portion A in the present instance is shown as formed from a single structural bar”).
For claim 3, Firner as modified discloses the aircraft fuselage of claim 1, wherein the second portion of the keel beam is fixedly coupled to the roof beam so that the roof beam does not move relative to the keel beam (Col 2, lines 3-4, “with the ends overlapped and riveted together through connecting plates 13”).
For claim 9, Firner discloses an aircraft fuselage, comprising:
a first keel beam and roof beam pair (Figs. 1-4, frame A); and
a second keel beam and roof beam pair (Col 2, lines 7-11, “it will also be understood that in the case of larger types of air-planes, especially of the multimotor kind, a plurality of frame portions A, laterally spaced, may be utilized”),
wherein each keel beam and roof beam pair is positioned on a single butt line on opposite sides of an aircraft fuselage centerline (“laterally spaced”), each keel beam comprises a single, continuous material (Col 2, lines 1-3, “the frame portion A in the present instance is shown as formed from a single structural bar”) having a first portion (10) and a second portion (12), wherein the second portion is configured at an angle to the first portion (Fig. 2), and wherein the roof beam is coupled to the second portion of the keel beam (at 13), and wherein the roof beams are coplanar with the first portion and the second portion of the each corresponding keel beam (Figs. 3 and 4).
While Firner does teach that the aircraft can comprise at least two keel beams and least two roof beams (Col 2, lines 7-11, “it will also be understood that in the case of larger types of air-planes, especially of the multimotor kind, a plurality of frame portions A, laterally spaced, may be utilized”), Firner does not explicitly state that they are located within the same fuselage.
However, Hill teaches an aircraft fuselage (Fig. 11) comprising at least two keel beams (Fig. 11: pointed to by reference 12, and 14) and at least two roof beams (65) each coupled to the respective keel beam.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Firner by having the plurality of beams taught by Firner used in a configuration in which they are in the same fuselage as disclosed by Hill. One of ordinary skill in the art would have been motivated to make this modification to laterally space out the interior of the fuselage for additional volume and give structural support to the sidewalls.
Firner as modified fails to disclose that the keel beams and the roof beams extend to one or more tail wings mounted on the fuselage. However, Newman teaches an aircraft fuselage with at least two keel beams (7) and at least two roof beams (6), wherein the keel beams and the roof beams extend to one or more tail wings (Fig. 3: beams 7 and 6 all extend rearward to tail wing formed by 21 and 22) mounted on the fuselage.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Firner as modified by having the keel and roof beams extend further rearward to reach the tail wing as disclosed by Newman. One of ordinary skill in the art would have been motivated to make this modification to have the structure which extends to the tail wing be integral to the roof and keel beams in order to save weight and reduce manufacturing complexity “so as to furnish a fuselage and machine structure as a whole which is light in weight but of greater strength and formed of a minimum number of parts” (Newman, Col 1, lines 37-40).
For claim 11, Firner as modified discloses the aircraft fuselage of claim 9, wherein the first portion and the second portion of the keel beam and the roof beam are formed from the single, continuous material (Col 2, lines 1-3, “the frame portion A in the present instance is shown as formed from a single structural bar”).
For claim 12, Firner as modified discloses the aircraft fuselage of claim 9, wherein the second portion of the keel beam is fixedly coupled to the roof beam so that the roof beam does not move relative to the keel beam (Col 2, lines 3-4, “with the ends overlapped and riveted together through connecting plates 13”).
For claim 16, Firner as modified discloses the aircraft fuselage of claim 9, further comprising:
a plurality of frames coupled to the roof beams and either the first portions or the second portions of corresponding keel beams (Fig. 2, bars 14, 15, 16, 37).
For claim 17, Firner discloses an aircraft fuselage, comprising:
a keel beam (10 and 12), each keel beam (10 and 11) formed as a single component having no joints (Col 2, lines 1-3, “the frame portion A in the present instance is shown as formed from a single structural bar”), the keel beam comprising a first portion (10) that is configured to define a floor of an aircraft and a second portion (11) that is configured to define a tail section of an aircraft (11 defines the forward end of the tail section and supports 28 and 29), wherein the second portion is positioned at an angle relative to the first portion (Fig. 2);
a roof beam (9), each roof beam coupled to the second portion (11) of a corresponding keel beam at a point remote from the first portion (at 15), wherein each roof beam and a corresponding keel beam are positioned along a single butt line relative to an aircraft fuselage centerline (Figs. 3-4); and
a plurality of frame members (hoop rings 37 and frame bars 41), each frame member coupled to both keel beams and both roof beams (Fig. 2, at least indirectly coupled), and wherein the roof beams are coplanar with the first portion and the second portion of the each corresponding keel beam (Figs. 3 and 4).
While Firner does teach that the aircraft can comprise at least two keel beams and least two roof beams (Col 2, lines 7-11, “it will also be understood that in the case of larger types of air-planes, especially of the multimotor kind, a plurality of frame portions A, laterally spaced, may be utilized”), Firner does not explicitly state that they are located within the same fuselage.
However, Hill teaches an aircraft fuselage (Fig. 11) comprising at least two keel beams (Fig. 11: pointed to by reference 12, and 14) and at least two roof beams (65) each coupled to the respective keel beam.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Firner by having the plurality of beams taught by Firner used in a configuration in which they are in the same fuselage as disclosed by Hill. One of ordinary skill in the art would have been motivated to make this modification to laterally space out the interior of the fuselage for additional volume and give structural support to the sidewalls.
Firner as modified fails to disclose that the keel beams and the roof beams extend to one or more tail wings mounted on the fuselage. However, Newman teaches an aircraft fuselage with at least two keel beams (7) and at least two roof beams (6), wherein the keel beams and the roof beams extend to one or more tail wings (Fig. 3: beams 7 and 6 all extend rearward to tail wing formed by 21 and 22) mounted on the fuselage.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Firner as modified by having the keel and roof beams extend further rearward to reach the tail wing as disclosed by Newman. One of ordinary skill in the art would have been motivated to make this modification to have the structure which extends to the tail wing be integral to the roof and keel beams in order to save weight and reduce manufacturing complexity “so as to furnish a fuselage and machine structure as a whole which is light in weight but of greater strength and formed of a minimum number of parts” (Newman, Col 1, lines 37-40).
For claim 20, Firner as modified discloses the aircraft fuselage of claim 17, wherein the keel beam and a corresponding roof beam are formed as a single component from a single, continuous material (Col 2, lines 1-3, “the frame portion A in the present instance is shown as formed from a single structural bar”).

Claims 4-6 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Firner in view of Hill and Newman as applied above, further in view of Ellzey (US 3023860 A).
For claims 4-6, Firner as modified discloses the aircraft fuselage of claim 1, but fails to disclose a slip joint that couples the roof beam to the keel beam and allows for angular and lateral and/or longitudinal alignment between the roof beam and the keel beam.
However, Ellzey teaches a slip joint for use in “in the building of vehicle bodies, and fuselages, etc.” (Col 1, lines 12-13) and allows for angular and lateral and/or longitudinal alignment between the structures (Col 4, lines 1-3, “in the nature of a slip joint, to the end that the completed structure is not rigid or permanently formed hut is expansible and flexible”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Firner by having the joint 13 be a slip joint that allows for angular and lateral and/or longitudinal alignment between the roof beam and the keel beam as disclosed by Ellzey. One of ordinary skill in the art would have been motivated to make this modification to allow for movement and alignment of the joined parts in order “that the outer skin or element thereof will not buckle or wrinkle” (Ellzey, Col 4, lines 6-7).
For claims 13-15, Firner as modified discloses the aircraft fuselage of claim 9, but fails to disclose a slip joint that couples the roof beam to the keel beam in each keel beam and roof beam pair and allows for angular and lateral and/or longitudinal alignment between the roof beam and the keel beam.
However, Ellzey teaches a slip joint for use in “in the building of vehicle bodies, and fuselages, etc.” (Col 1, lines 12-13) and allows for angular and lateral and/or longitudinal alignment between the structures (Col 4, lines 1-3, “in the nature of a slip joint, to the end that the completed structure is not rigid or permanently formed hut is expansible and flexible”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Firner by having the joint 13 be a slip joint that allows for angular and lateral and/or longitudinal alignment between the roof beam and the keel beam in each pair as disclosed by Ellzey. One of ordinary skill in the art would have been motivated to make this modification to allow for movement and alignment of the joined parts in order “that the outer skin or element thereof will not buckle or wrinkle” (Ellzey, Col 4, lines 6-7).

Claims 8 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Firner in view of Hill and Newman as applied above, further in view of Lutz (US 20120034416 A1).
For claim 8, Firner as modified discloses the aircraft fuselage of claim 1, but fails to disclose:
the keel beam having a C-shaped cross-section comprising a first web between first upper and lower flanges; the roof beam having a C-shaped cross-section comprising a second web between second upper and lower flanges; and each of the first and second webs having a plurality of holes.
However, Lutz teaches a beam having a C-shaped cross-section (Fig. 3, beam 3a) comprising a web (center portion) between upper and lower flanges (upper and lower portions); the web having a plurality of holes (Fig. 3).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Firner by having the I-beam of the keel beam and roof beam be shaped as a C-shaped beam with a plurality of holes as disclosed by Lutz. One of ordinary skill in the art would have been motivated to make this modification to provide a structure to handle the required loads with the profile geometry needed and holes for mounting other structures (Lutz, Para 0046, “Of course an increased stress capacity may be achieved by the integral forming of the pockets 6 in other profile geometries as well. In this context, frame elements 3 with I-shaped, Z-shaped or T-shaped cross sections, for example, are conceivable.”).
For claims 18-19, Firner as modified discloses the aircraft fuselage of claim 17, but fails to disclose that each keel beam and each roof beam comprise a web portion between an upper flange and a lower flange, and wherein the web portion comprises a plurality of reinforced openings, with the web portion of each keel beam located on an opposite side relative to location of the web portion of a corresponding roof beam.
However, Lutz teaches a beam (Fig. 3, beam 3a) comprising a web (center portion) between upper and lower flanges (upper and lower portions); the web having a plurality of reinforced openings (Fig. 3, with rivets).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Firner by having the I-beam be shaped as a C-shaped beam with a plurality of holes, as disclosed by Lutz. Firner discloses the web portion of the keel beam being on an opposite side (the floor) as the web portion of the roof beam (the roof). One of ordinary skill in the art would have been motivated to make this modification to provide a structure to handle the required loads with the profile geometry needed and holes for mounting other structures (Lutz, Para 0046, “Of course an increased stress capacity may be achieved by the integral forming of the pockets 6 in other profile geometries as well. In this context, frame elements 3 with I-shaped, Z-shaped or T-shaped cross sections, for example, are conceivable.”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647